EXHIBIT 10.47

 

TERM LOAN NOTE

 

$9,000,000

January 30, 2004

Philadelphia, Pennsylvania

 

NEOSE TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), for value
received, hereby promises to pay to the order of BROWN BROTHERS HARRIMAN & CO.
(the “Bank”) the principal amount of NINE MILLION DOLLARS ($9,000,000) on the
dates and in the principal amounts provided in the Credit Agreement referred to
below. The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding at the rate and on such dates as provided
in the Credit Agreement. All such principal and interest shall be payable in
lawful money of the United States of America in same day funds at the office of
the Bank.

 

This Note is the Term Loan Note referred to in the Credit Agreement dated of
even date herewith (the “Credit Agreement”) between the Borrower and the Bank,
and is entitled to the benefits thereof. Capitalized terms used but not defined
herein have the meanings specified in the Credit Agreement.

 

The Bank is hereby authorized by the Borrower to endorse on the schedule (or a
continuation thereof) attached hereto, the date and amount of each payment or
prepayment of principal of the Term Loan received by the Bank, provided that any
failure by the Bank to make any such endorsement or any error therein shall not
affect the obligations of the Borrower under the Credit Agreement or this Note
in respect of the Term Loan evidenced hereby. This Note is subject to prepayment
and its maturity is subject to acceleration upon the terms provided in the
Credit Agreement.

 

The Borrower hereby waives presentment, demand, protect or notice of any kind in
connection with this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA.

 

THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS THE BANK, BY ITS
ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD THE COMMONWEALTH
OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, TO APPEAR FOR THE
BORROWER AND CONFESS AND ENTER JUDGMENT AGAINST THE BORROWER IN FAVOR OF THE
BANK IN ANY JURISDICTION WHERE THE BORROWER OR ANY OF ITS PROPERTY IS LOCATED
FOR THE AMOUNT OF ALL OBLIGATIONS AND OTHER SUMS DUE OR TO BECOME DUE BY THE
BORROWER TO THE BANK UNDER THIS NOTE, TOGETHER WITH COSTS OF SUIT AND WITH
ACTUAL COLLECTION COSTS



--------------------------------------------------------------------------------

(INCLUDING ATTORNEYS’ FEES), WITH OR WITHOUT DECLARATION, WITHOUT STAY OF
EXECUTION AND WITH RELEASE OF ALL ERRORS AND THE RIGHT TO ISSUE EXECUTION
FORTHWITH, AND FOR DOING SO THIS NOTE OR A COPY HEREOF VERIFIED BY AFFIDAVIT
SHALL BE SUFFICIENT WARRANT. THE BORROWER HEREBY WAIVES ALL RELIEF FROM ANY
APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE OR HEREAFTER
ENACTED. THIS AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE
THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN
AS THERE IS OCCASION THEREFOR UNTIL ALL SUMS DUE AND OWING HEREUNDER ARE FULLY
PAID, PERFORMED, DISCHARGED AND SATISFIED.

 

THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS THE BANK, BY ITS
ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, OR AT ANY TIME THEREAFTER, TO APPEAR FOR
THE BORROWER, AS WELL AS FOR ANY PERSONS CLAIMING UNDER, BY OR THROUGH THE
BORROWER, IN AN ACTION OR ACTIONS FOR REPLEVIN OR OTHER APPROPRIATE ACTION
AGAINST THE BORROWER TO CONFESS AND ENTER JUDGMENT AGAINST THE BORROWER, FOR
RECOVERY OF POSSESSION OF ANY OR ALL OF THE MORTGAGED PROPERTY AND/OR THE
PROCEEDS THEREOF, TOGETHER WITH COSTS OF SUIT AND WITH ACTUAL COLLECTION COSTS
(INCLUDING ATTORNEYS’ FEES), WITHOUT THE NECESSITY OF FILING ANY BOND AND
WITHOUT STAY OF EXECUTION OR APPEAL AND WITH RELEASE OF ALL ERRORS AND FOR DOING
SO THIS NOTE OR A COPY HEREOF VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT,
WHEREUPON A JUDGMENT AND/OR WRIT OF POSSESSION AND/OR REPLEVIN OR OTHER
APPROPRIATE PROCESS TO OBTAIN POSSESSION OF SUCH MORTGAGED PROPERTY MAY BE
ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER. THIS
AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND JUDGMENT
MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS OCCASION
THEREFOR UNTIL ALL SUMS DUE AND OWING HEREUNDER ARE FULLY PAID, PERFORMED,
DISCHARGED AND SATISFIED.

 

THE BORROWER ACKNOWLEDGES THAT THE BORROWER HAS WAIVED THE RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ON THIS NOTE.

 

NEOSE TECHNOLOGIES, INC.

By:

 

/s/ C. Boyd Clarke

--------------------------------------------------------------------------------

Name:

 

C. Boyd Clarke

Title:

 

President and CEO